
	
		I
		111th CONGRESS
		1st Session
		H. R. 4137
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2009
			Mr. Frank of
			 Massachusetts introduced the following bill; which was referred to
			 the Committee on Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to provide
		  preservation and interpretation assistance for resources associated with the
		  New Bedford Whaling National Historical Park in the Commonwealth of
		  Massachusetts, and for other purposes.
	
	
		1.Short titleThe Act may be cited as the
			 New Bedford Whaling Nation Historical
			 Park Resources Assistant Act.
		2.Assistance to
			 resources associated with New Bedford Whaling Nation Historical
			 ParkSection 511 of division I
			 of the Omnibus Park and Public Lands Management Act (110 Stat. 4159; 16 U.S.C.
			 410ddd) is amended—
			(1)by adding at the
			 end of subsection (c)(2)(B), the following:
				
					(vi)The Lewis Temple House, located at 54
				Bedford Street.
					(vii)The Nathan and
				Polly Johnson House, located at 21 Seventh Street.
					(viii)The
				Backer-Robinson Whale Oil Refinery, located at 144 South Water
				Extension.
					;
			(2)in subsection
			 (e)(3)(A)—
				(A)in clause (i), by
			 striking and;
				(B)in clause (ii), by striking the period and
			 inserting ; and; and
				(C)after clause (ii),
			 by adding the following new clause:
					
						(iii)cooperative agreement under paragraph (2)
				for the preservation of the Schooner Ernestina shall be expended in the ratio
				of one dollar of Federal funds for each dollar contributed by non-Federal
				sources.
						;
				and
				(3)by amending
			 subsection (f)(2) to read as follows:
				
					(2)ExceptionsIn carrying out this section, none of the
				funds authorized to be appropriated by this section may be used for the
				operation and routine maintenance of the Schooner
				Ernestina.
					.
			
